Citation Nr: 0729727	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  02-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, as due to herbicide 
exposure (Agent Orange).

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, as due to herbicide 
exposure (Agent Orange).

3.  Entitlement to service connection for blisters of the 
hands and feet, as due to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The case was remanded by the Board in November 2003 so that 
certain due process concerns could be addressed and so that 
additional development of the evidence could be accomplished.  


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of either 
the upper or lower extremities.  

2.  It is not clinically shown that the veteran currently has 
blisters of the hands or feet.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active service, and it may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, and it may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309.


3.  Blisters of the hands and feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2000 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and in May 2007 provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

The veteran's service department medical records are not 
available.  The United States Court of Appeals for Veteran's 
Claims (Court) has indicated that in such cases, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran. 
 O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
will comply with this heightened obligation in addressing the 
veteran's claims.


Factual Background

Due to the unavailability of the service medical records, 
there is no medical treatment information pertaining to any 
of the claimed disorders during his active service.  While 
medical records pertaining to the veteran's Army National 
Guard service are of record, i.e., records prepared years 
after the appellant's active duty service, none reference the 
presence of either symptomatology or diagnoses concerning any 
of the veteran's claimed three disorders.  

Of record are post-service VA and private medical records.  
The VA records dated from 2000 to 2005, from the VA Medical 
Centers in Erie, Pennsylvania and Pittsburgh (Highland Drive) 
Pennsylvania, while showing that the veteran complained of 
left arm pain in July 2001, and while including a diagnosis 
of right hand cellulitis in May 2005 but no active disease, 
are notable for the absence of either complaints of or 
diagnoses concerning either peripheral neuropathy of any 
extremity, or blisters of the hands and feet.

Likewise, private medical evidence on file, while showing 
that the veteran underwent postservice right hip surgery, 
left knee surgery, and right knee surgery fails to include 
any reference to any of the claimed disorders.

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Certain enumerated disorders, to include "other organic 
diseases of the nervous system," may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year following separation from active duty.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

As a Vietnam veteran who served in the Republic of Vietnam 
the appellant is presumed to have been exposed to a herbicide 
agent (to include Agent Orange) during active military 
service.  38 C.F.R. § 3.307.  That regulation also provides 
that certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e).  The list of diseases includes "acute and 
subacute peripheral neuropathy" and "chloracne or other 
acneform disease consistent with chloracne."  Blisters are 
not a presumptive disease pursuant to 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. ? 3.303(a).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own medical determinations 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

The threshold question in any claim of entitlement to service 
connection is whether or not the veteran indeed has the 
disability claimed.

Mindful that the veteran's active duty service medical 
records are unavailable, and cognizant of the Board's 
heightened obligation to explain its findings and 
conclusions, in this case the medical record is completely 
silent for any clinical findings which show that the veteran 
has now, or, for that matter, ever has had, either peripheral 
neuropathy of the upper extremities, peripheral neuropathy of 
the lower extremities, or blisters of the hands and feet.  

In the absence of a showing of any of the veteran's claimed 
disorders, the veteran has not have a valid claim of service 
connection for such disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The threshold requirement for 
establishing entitlement to this benefits sought is not met.  
Hence, the claims must be denied.


At best, the Board is left with the veteran's lay allegations 
that he has these disorders.  As a layperson, however, the 
veteran is not competent to establish by his own opinion that 
he has either peripheral neuropathy or blisters of the hands 
and feet that is related to service.  Espiritu.  
 
Inasmuch as a preponderance of the evidence is against the 
claims of entitlement to service connection, the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal is not for application.  38 
U.S.C.A. § 5107(b); Gilbert.


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities, and for blisters of the hands and feet, to 
include due to herbicide exposure (Agent Orange), is denied.


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


